  8:20-cr-00336-BCB-SMB Doc # 104 Filed: 08/23/21 Page 1 of 1 - Page ID # 183




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:20CR336
                                            )
      vs.                                   )
                                            )                   ORDER
ABRAHAM ALVARENGA and                       )
GERMAN J. REYES, JR.,                       )
                                            )
                    Defendants.             )


      This matter is before the court on defendant Abraham Alvarenga’s Unopposed
Motion to Continue Trial [103]. Counsel needs additional time to determine if the matter
can be resolved short of trial. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [103] is granted, as follows:

      1. The jury trial, for defendants, Abraham Alvarenga and German J. Reyes,
         Jr., now set for September 7, 2021, is continued to October 19, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and October 19, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: August 23, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
